Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 1 of 12




            EXHIBIT 31
 Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 2 of 12
                                                               Exhibit 31




Fed era I
An O FFI C [             of the U . S . D E PAR TM E N T o f EDU CA T ION
                                                                                                                               PROUD SPONSOR of
                                                                                                                               the AMERICAN MIND ®




                                                           Navient Use of Forbearance
                                                                Site Visit Review

                                                     Re port Dat e: May 18, 20 17
                                                  On Site Date: March 20 - 24, 20 17


                                                                  PREPARED FOR:
                                                              FSA Business Operations
                                                                  Washington, DC


                                                  ON-SITE REVIEW TEAM:
                                      Colby Jenn ings, Soo Kang, George Moghaddam,
                                         Lisa Oldre, Jason Vann and Michael Wood




Table of Conte nts
Site Visit Observations .......................................................... .... .......................................................... ........ .. ................ 2
Servicer Response ............................................................................................................................................................ 5
Review Methodology ....... ........................................... .. ................................................. ................................. ...............10




                                                                                                                                                  I       A    '7-,?__C(> -         1


                                                                                                                                                          ~
                                                                                                                                                          DATE: ~
                                                                                                                                                               SUSAN ASHE
                                                                                                                                                      l




This pre sentation, document or report and analyses are provided for Internal- Use only and may not be sha red
outside of Federal Stud ent Aid with out th e permission of FSA-Operations Services . This presentation, document,
report or analysis was created to aid the Department of Education in complying with its legal obligation to collect
fede ral stud ent loan debt. These work products may also be used to inform the creation of future Department and
FSA policies .


                                                                                                                                                                   ED000560
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 3 of 12




                                Site Visit Observations

During t he site v isit, the FSA Review Team listened to recorded inbound calls and
eva luated acco unt s based solely on a review of the se rvicing hist ories fo r some of
t hose calls . Th e review team also did a side -by-side rev iew with representatives to
listen to li ve inbound calls. As part of the review, Navient also prese nted their
inbound and outbound call processes. Wh ile on-site, the FSA Review Team
discovered Navient inadvertent ly provided only inbound calls, even though the team
requested £!.1 ca lls as part of t he samp le; Navient provided the request ed out bound
call record ings shortly therea fter. Because of th is, t he Call Monitoring Team
comp let ed the review off- site .

CALL CENTER REVIEW

FSA listened to 388 inbound and 2,000 outbound ca lls, for a total of 2,388 calls. Of
t hese, FSA det ermined that 13 inbound and 207 outbound cal ls did not provide the
bor rowers with all of their options. For these 220 calls, Navient offered only
fo r bearance.

Observation 1: For 220 of the calls, Navient CSRs neglected to offe r the borrower
an option other than forbearance. In several inst ances, this occurred after the
borrowe r made a prom ise to pay wit hin a sho rt time of the call - usually within a
time frame that would cause no additional detr iment to the borrower. While this
isn 't a contractual requirement, these borrowers were not given the opportun ity to
decide if another op t ion (l ike one of the I ncome Driven plans or a def erment) would
have been more favorable. And in some inst ances, interest was capitalized when
another option may have prevented it.

Recommendation : FSA recommends t hat Navient asks quest ions so the borrower is
able to determine which opt ion (l ike promise to pay) would be most beneficial to
resolve the delinquency. If the borrowe r is willing and able to make a payment to
resolve t he del inquency on the account , and can continue to make payments , FSA
does not bel ieve a borrower should use unnecessar y forbea rance t ime tha t will
result in interest capitalization.

Observat ion 2: Sim ilar to the first observation, many CSRs did not offer alternative
or beneficial options when attempting to assist borrowe rs with bringing t heir
account current or managing repayment . CSRs did not ask prob ing questions to
determine if it would be more benefici al for the borrower to enter a deferment or to
change to one of the I ncome Driven Repayment (IDR) options .

Recommendation: FSA recommends that Navien t provide borrowers with all options
ava ilable so that t he borrower may ma ke an informed decision based on their
current situation . The use of forbearance in lieu of any other options can cause
more undue hardsh ip to a borrower in t he long term .

S ERVICING HIS TORY REVI EW



2

                                                                                 ED00056 1
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 4 of 12




When rev iewing accounts in Navient's CL.ASS system, it isn't always easy t o
determine exactly what happened on a given ca ll . Of the forty accounts, the review
team was able to determine that 21 of them offe red the borrower an option ot her
than forbea rance. For the ot her nineteen accounts, FSA asked for Navien t to
prov ide the call that resulted in the not ation on the account; eight of those did not
offer the borrower any other option.

Observation # 1: On twenty percent of the s·amp les (8 out of 40 accounts), Navient
offered the borrower only forbearance . In a few of these instances, borrowers
offered information that suggested their in come had changed ( like going th rough a
divorce, recently lost job or was in the process of taking a new job). However,
Navient did not suggest a new repayment plan or an unemployment deferment. In
other instances, the borrower requested a month or two of forbearance and Navient
provided the forbearance without probing to see if there was a better opti on
available to t he borrower.

Recommendation: Six out of eight of the forbea rance only accounts were for calls
occurring before July 1, 2015. Since then, Navient has less turnover/higher staff
retention (due to various adjustments within their training process). This could
explain why the calls had a higher success rate after that date (2 out of 40, or five
percent, of the calls offered only forbearance). However, FSA recommen ds that
Navient provide communication/on-going training to their agents so that borrowers
consisten t ly receive all of their options - repay, IDR, deferment and forbearance.

Observation #2: About half of the time (21 out of 40 accounts), Navient's notes
were not clea r enough to determine what happened on the account. For example,
entries on the same day would have a comment suggesting that the borrower both
accepted and rejected the forbearance. It was unclear whether this was t he same
call or a different call. One reason for this is the CLASS system does not provide
the timestamp to show when a transaction happened, unless the call was routed
through the I VR. Another reason for this is because Navient's CARES system used
to notate the account that the borrower rejected the fo r bearance when CSRs went
to a different section of the CARES system. This issue of " rejecting forbearance"
was reso lved with a system upgrade in June 2016. In other examples, the phone
agent clearly provided severa l options (repay, IDR, deferment) before ultimately
giving the borrower the forbearance option. However, the note only displayed that
the forbearance was processed without a discussion of the other options .

Recommendation: I n June 2016, Navient updated their system so that the CARES
screens don't "reject" forbearance when a phone agent goes to another screen.
However, it is still not clear what happens on each call based on the notes left in
the CLASS system. FSA recommends Navient notate each account so that the
notes match exactly what happens on each cali.

Observation #3: The review team was not able to determine what happened on
four of the accounts because Navient was not ab le to provide all of the calls
requested for the servicing history review. For two of the samples, Navient
provided calls; however, they were not the calls matching the date of req uested


3

                                                                                ED000562
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 5 of 12




sample. For two other samp les, Na v ient was not able to provide calls at all. This is
because the CARES calls have to be provided manually, and it is difficult for Navient
to identify calls within a reasonable timeframe. For example, they needed to
provide five calls fo r one borrower just to get the call matching the requested date.

Recommendation: To prevent co nfusion and promote accuracy, FSA recommends
that Navient perform a level of QC on each request to ensure Navient is roviding
FSA with the information requested .

LIVE SIDE-BY-SIDE REVIEW

For the side-by-side reviews, the review team listened to live calls as they ente red
the system. The agents were friendly and pol ite. However, Navient CSRs have
varying degrees of skill when navigating calls. For example, one of the agents
recently finished the eleven week t raining course and did a good job navigating the
call. However, a more seasoned agent was not able to provide the next steps for a
disabled borrower wantin g to app ly for discharge based on a determination by the
Social Security Adm inistration. After the review team left site, Navient prov ided CR
3294 (SSA match for TPD) to their staff for add itional education.




4

                                                                                ED000563
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 6 of 12




                                   Servi cer Respo nse


Navient' s response :

Thank you for your assessment. Navient listened to and evaluated all the ca lls and
reviewed al l servicing history accounts deemed as servicing opportunities by
FSA. Our review entailed a holistic evaluation of not on ly the call, but of all
pertinent servicing history and ot her account information. Before addressing t he
three specific rev iew categories, we would like to share a few genera l comments.

    •   We disagree with 168 of the 228 serv icing opportunity determinations (call
        review and servicing history review). In most cases, we believe the
        rep resentatives appropriately followed our ca ll flow procedu res and found the
        best solution for the borrowers.

    •   Serv icers have not been provided with FSA specific preferen ces relative to
        call center scripting that prescribes in what instances to offer long t erm
        solutions such as IDR, when t o offer other options such as graduated
        repayment or forbearance, and whether the servicer should counsel the
        borrower "away from" options requested by the borrower. Nor are we aware
        of any requirement that borrowers rece ive al l of their repayment options-
        IDR, deferment and forbearance- on each and every call. As such, we do not
        believe a rating of pass or fail is appropriate for this review. Servicers are
        required to provide numerous disclosures to borrowers on the various
        repayment options and Navient complies with those requirements. These
        disclosures and call center interactions resu lt in the borrower receiving
        information concerning their op t ions when you look at them in their totality.
        We have developed extensive training programs and call flow procedures to
        guide representative discussions with borrowers, and regularly assess
        representative adherence with our policies and practices. Our pract ices and
        policies serve borrowers well as evidence by the lower del inquency and
        default rates experienced by Navient-serviced borrowers, and the rates in
        wh ich borrowers se rviced by Navient enroll in IDR and other nonstandard
        plans. Our assessment of the calls and "agree" or "disagree" is based on
        whether the representative followed our internal procedures. If FSA chooses
        to require all servicers to discuss IDR to all borrowers on all calls or to
        require all servicer representatives fo llow a common call flow, specific
        requirements should be provided in an approved Change Request.

    •   Including the presentation on March 21, we have discussed our call flow and
        probing questions with FSA on several occasions. We believe our call flow
        results in borrowers being offered the best solutions for their current
        situations.     We have scripting, tools, and training geared to provide
        consistent borrower information on the myriad of student loan repayment
        solutions. As depicted in the attached training graphic, our agent training and
        ava ilable tools promote IDR when appropriate as a long-term so lution. This



5

                                                                                 ED000564
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 7 of 12




          is also monitored in ongoing call calibration sessions, mentoring, and quality
          control activities .


            Repa yment Op t io ns
             Con versation .pdf


     o    Every borrower who receives a verbal forbearance was advised during the
          call of the terms of the forbearance and that they may be eligible for other
          repayment options, wh ich include standard, graduated, extended or income
          driven repayment plans. Every borrower was required to accept th e terms of
          the forbearance following this verbal disclosure.

     •    Every borrower who received a verbal forbearance also received a letter with
          enclosures that confirms the forbearance transaction and provides a clear
          and conspicuous disclosure of other repayment options like IDR, loan
          consolidation and deferment. The option to shorten or cancel the
          forbearance along w ith an example of the effects of capitalized interest
          during deferment or forbearance are provided in the letter.

     •    In 2016, Navient provided more than 154 million communications promoting
          IDR and other repayment opti ons to our 10 million federal loan borrowers.
          I n addition, in 2016 we educated and modeled repayment plans fo r 2.4
          million borrowers.

     •    As demonstrated by the examples bel ow, we believe the cal ls were
          approp riately handled in acco rdance with Navient' s internal procedures. A
          detailed response for each call identified by FSA a servicing opportunity is
          attached - Append ix A.

           El
        Appendi x A -
    Na vient Detai led Re·


     •    The sampling criteria of calls less than 5 minutes is not a representative
          sample of all calls. While calls that end in forbearance are on average longer
          than calls that end in !DR, in both cases the average call length is greater
          than 5 minutes . Therefore, a sample of only calls under 5 minutes would
          include more calls that ended in something other than forbearance or !DR.
          In short, the sampling methodology is not representative of all Navient calls
          and thus it would be inappropriate for users of this report to draw
          conclusions or compliance ratings based on the data in this report. We
          suggest that the report clarify that this is a sample of only a subset of
          Navient calls, specifically calls of a lower duration .

     •    Given the scope of our comments, we request the opportunity to review
          another draft of this report before it is issued as a final report.




6

                                                                                   ED000565
    Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 8 of 12




CALL CENTER REVIEW

FSA Obse rvation 1 & 2: Navient agrees that in some limit ed inst ances agents
offered forbearance when probing for IDR would have been a better approach and
consist ent with our internal procedures ; however, we believe in the majorit y of
instances representatives handled the call appropriately and in accordance wit h
cal ls scripts and fl ows.

While a complete summa ry of the specific call fi ndings and our ca ll-by- call analysis
is included in Appendix A, be low are some examples of our differing analys is:

Howard (XXX-XX-0778) - The bor rowe r was prequa lified for an Unemployment
Deferment by an outbound defa ult prevention associate. The associate t oo k the
Unemployment Deferment path vs. the I DR path because the borrower sta t ed the
loans should be paid in t he future by t he Veteran's Administrati on. Conseque ntly,
the associate resolved t he past due ba lance with an admi nistrati ve forbearance and
provided 60 days of prospective adm inistrative fo rbearance for t he forms to be
completed by t he borrower. We believe we found the best solution for this
borrower.

Wesley (XXX-XX-3085) - The borrower had a $508 ou t standing balance . The
bor rower indicated he couldn't affo rd his monthly payment due to unemployment.
The default prevention associate did share that Income Driven Repayment was an
option. However, the associate informed the borrower that this option wo uld
significantly extend t he repayment terms due to the low balance. A level standa rd
repayme nt plan wil l pay the loa n off in 8 months vs. 23 months in an IDR pla n . The
associate prequa lified the bo rrower for an Unemployment Deferment. The associate
resolved the past due ba lance with an administr ative forbea rance and provided 60
days of prospective administrative forbea rance for the forms to be completed by
the borrowe r . We believe we found the best sol ution for t his borrower.

Carrillo (XXX-XX-2596) - The borrower called to check the st atus of her
account. She submitted an Unemployment Defe rment but received a bil l in the
mail and was question ing if she needed to remit payment . At the time of t he ca ll,
the Unemp loyment Deferment had al ready been applied and the agent advised the
bill could be disregarded. Given that t he Unemployment Deferment had already
been applied, we believe the agent in t eracted appropriately during this ca ll.

McSherry (XXX- XX- 1294) - The borrower called to confirm she comp let ed t he
Student Loan Debt Forbearance correctly . Based on a review of the account, ID R
was modeled on· a prior call (July 18, 2014) and the ca lculated payment amount did
not provide relief so Student Loan Debt Forbearance was offered. I DR would not
have been discussed on t his call again as the borrower was not seeking additiona l
relief. She was merely confirming she had done everything correctly prior t o
sending the deferment, which was received and processed by September 10,
2014.

S ERVICING HIS TORY REVI EW


7

                                                                                   ED000566
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 9 of 12




FSA Observation 1: I n mid-2015 agents from the Inbound Borrower Call Center
completed an 8-hour IDR refresher class, which focused not only on program and
processing rules but also scenario based activities intended to mirror common
issues and call types. Information from this refresher module was also
incorporated into our New Hire Curriculum. Our agents are trained to probe to
assess whether the customer needs short term or long term payment relief and
then proceed down the resulting path to qualify the customer fo r repayment
options, deferment or forbearance based on the ir individual circumstances and
needs .

In addition, IDR related items are frequent topics in our team meetin g agendas
where we routinely highlight items such as call flow, probing questions and best
practices for custome rs who are expe ri encing financial hardship.

Navient reviewed all the accounts identified by FSA as servici ng opportun ities in the
Servic ing History Review category. In our evaluation of the pertinent servicing
history, other account information and the associated call, we disagree with the
assessment that eight accounts "failed".

Some examples where the accounts and call were handled appropriately and in
accordance with our calls scr ipts and flows include:

Sweitzer (XXX-XX-7725) - At the onset of the call, the borrower specifically
requested forbearance "just for one month". The borrower did not indicate
hardship making the scheduled payment or that long-term re lief was
necessary . Due to the specific request from the borrower for short term relief,
forbearance was the best option available to the borrower. The borrower made all
scheduled payments since t his forbearance ended and has sought no additi onal
relief.

Veno (XXX-XX-9913) - The borrower requested temporary relief (2-months) as he
was changing jobs and returning to school. The borrower did return to school as
indicated during the call and enrollment information was received and a school
deferment was applied beginning on September 30, 2014. Due to the specific
request from the borrower for short te rm relief and the near-term possibility of an
in-schoo l deferment, forbearance was the best option for this borrower.

FSA Observation 2:
Our agents are tra ined to utilize system generated correspondence history
messages where appropriate to document reasons for our highest volume call
types . They are also trained to include specific "free form" messages where needed
to ensure that important elements of the conversation are documented for future
reference.

Additionally, in October 2015 we modified CARES (the GUI used by ca ll center
agents) so that any Repayment Option modeling completed by the agent writes a
correspondence note to the system of record (CLASS) and details the information


8

                                                                                ED000567
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 10 of 12




collected related to income, spousal status and dependents as well as the resulting
payment amount calculated under an IDR plan.
Further, in October, 2016 we launched a redesigned CARES Repayment Options
Calculator that provides all eligible repayment plans to the agent in a grid view,
which allows them to comprehensively calculate and review all eligible options at
once . Th is prov ides for more efficient and effective discussion on repayment
options with our customers.

Regarding the obser vation related to "rejected forbearance", there was a time when
a correspondence history message indicating the customer declined forbearance
would write to the system of record (CLASS) if an agent accessed the Forbearance
window in CARES without process ing a forbearance. For example, if an agent
accessed the Forbearance window to determine if time was available, this
correspondence history message would write to history even if forbearance was not
discussed outright or discussed as an option and the borrower opted for another
option. This was corrected in June 2016 and no longer occurs.

FSA Observation 3: Due to the age of some of the accounts requested for review in
th is catego ry, Navient acknowledges that some ca ll recordings were difficult to find
as they were outside the call recording retention period required by FSA (30 days
from date of call or 12 months if selected by FSA for monitoring). Regarding the
missing calls, FSA requested call recordings on 19 accounts to facilitate the
Servicing History Review. Of those 19 accounts, FSA noted that we were unable to
provide call reco rdings on 4 accounts . We reviewed these four calls noted and
made the following determinations:
     • One recording (the 03/02/15 call for SSN xxx-xx- 7725) was a supplemental
        call and was not the recording associated with the forbearance processing in
        question .
     • One record in g (the 02/26/15 call for SSN xxx-xx-2035) was noted with an
        incorrect date; Navient provided the call recorded on 03/06/14 which
        coincided with the date the forbearance in question was processed.
     • Two recordings (the 08/03/15 call for SSN xxx-xx-9261 and the 11/09/15
        call for SSN xxx-xx-0921) were located post-review.

LIVE SIDE-BY-SIDE REVIEW

Navient provided feedback to the representative who hand led the TPD related
call. Our procedures and standard call handling protocol is to direct customers who
have specific TPD-related questions to the designated TPD servicer for assistance
from a subject matter expert. While our agents are trained in general eligibility
guidelines, they are not trained to handle specific application or detailed el igibi lity
questions. Moreover, we believe it is a better customer service experience to have
a borrower contact the servicer who is empowered to assist the borrower, i.e. the
designated TBD servicer, rather than have a lengthy conversation with a customer
and only then tell them they need to talk to another servicer.




9

                                                                                   ED000568
 Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 11 of 12




                                   Revi ew Methodology

S ITE VIS IT REVIEW OBJECTIVE

The objecti ve of t he site vis it was to assess whether the use of for bea rance by
Navient CSRs met the standards outlined in federa l regu lations, contractua l
requ iremen t s, and implemented Change Requests (CR). More specifica lly, the
review team evaluated whether or not the Navient agents offered all t he applicable
optio ns before placing a borrower in forbearance.

STANDARDS

St a tutory & Regul atory

The regulatio ns and requireme nts governing IDR are:

     •     Direct Loans - 34 CFR 685.205, 685.208-2 10 and 685.221
     •     FFEL - 34 CFR 682 .211 and 682.215

Ch a ng e Re quest s

The imp lem entation of Cha nge Requests:

         • CR 3290 - Call Center Branch-Specialty and Other Monitored Calls
         • CR 3373 - Revised Reco rded Ca ll Data Selection and Vol ume

METHODO LOGY

Mate ria ls Re quest ed

Navient granted the review team access to the ir CLASS servicing system and Citri x
enviro nment where the st ored calls are located . Navient also provided CSRs for the
team to sit with in orde r to evaluate live phone cal ls.

Sa mpling

Navient provided over two mil lion inbound cal ls from 0 1/0 1/14 through 03/0 1/17.
From this list , the team random ly se lected 700 phone calls - 200 each from 2014,
2015 and 20 16, and 100 from 2017. For the servicing hist ory review, Nav ient
queried the list of two m illion ca ll s for calls that resulted in forbearance. This
resu lted in a list of ove r 219,000 calls; the review team random ly selected fifty (50)
accou nts from t hat list . Navient also provided six CSRs for side-by-s ides . For th e
outbound calls, Navient provided outbound ca lls from 3/23/2015 t hrough 03/23/ 17.
The team randomly selected 2,000 ca lls and listened to all of those calls.

Testing




10

                                                                                   ED000569
Case 3:17-cv-00101-RDM Document 511-31 Filed 07/16/20 Page 12 of 12




The review team listened to phone calls and reviewed CLASS to determine if
Navient CSRs properly handled phone calls .

The reviewers evaluated forbearance usage-

     •   Based on agents handling calls-
            a Providing repayment plans (including IDR);
            o Providing all options; and
     •   Based on servicing history-
            a Notations on account to determine what happened on calls; and
            o Accuracy of information provided in account history and on calls.




11

                                                                                  ED000570
